Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	The office action is in response to the application filed on 03/25/2021 in which claims 1-13 were presented for examination. 
ELECTION/RESTRICTION
Applicant elects Invention I: Claims 1-8, for examination on the merits, without prejudice to the filing of a divisional application based on the non-elected claims. Applicant has amended previously independent claim 9 to depend from claim 1. 
Applicant's election with traverse of Invention I and II and claim amendment in the reply filed on 06/02/2022 is acknowledged.  The traversal is on the ground(s) that claim 1 are required for claim 9, claims 9 - 13 should be included in Invention I and examined together with claims 1 – 8” is found persuasive. Claim 1-13 are pending in the application with an action on the merits to follow. 
The requirement is still deemed proper and is therefore made FINAL.

Specification
The use of the term Velcro which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. 

Applicant is reminded of the proper content of an abstract of the disclosure. (Please provide the original abstract for US patent).
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites twice “wherein at least each protection band”, it should read “each protection band or at least one protection band”. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims (non-slip means, connecting means, joining means, by means of) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation " wherein each protection band and/or any connecting means" in the claim is considered to be indefinite.  It is unclear if the invention requires both limitations or just one of the limitations claimed. For the purposes of examination, “wherein each protection band and/or any connecting means” is considered as “wherein each protection band and/or any connecting means”. 
Claim 12 recites the limitation " by means of flat seam and/or joining means " in the claim is considered to be indefinite.  It is unclear if the invention is required to have both limitations or just one of the limitations claimed. For the purposes of examination, “by means of flat seam and/or joining means” is considered as “by means of flat seam or joining means” (one of the limitation; joining means). 

Claim Rejections - 35 USC § 101

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 3, 4, 6, 9-12 and 16 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 recites the limitations of  “user’s nipples, the nipples of the user, nipples, skin of the user” (throughout claim 1) is considered to be directed to or encompass human organism. To avoid claim recitations that encompass a human organism, it is recommended to use the phrase "adapted to" or "configured to" when referring to portions of the human body.
Claim 3 recites the limitation of  “upper section of user’s back” in line 2 is considered to be directed to or encompass human organism. To avoid claim recitations that encompass a human organism, it is recommended to use the phrase "adapted to" or "configured to" when referring to portions of the human body.
Claim 4 recites the limitation of  “user’s body” in line 5 is considered to be directed to or encompass human organism. To avoid claim recitations that encompass a human organism, it is recommended to use the phrase "adapted to" or "configured to" when referring to portions of the human body.
Claim 6 recites the limitation of  “the nipples of the user” in line 3 is considered to be directed to or encompass human organism. To avoid claim recitations that encompass a human organism, it is recommended to use the phrase "adapted to" or "configured to" when referring to portions of the human body.
Claim 9 recites the limitation of  “user’s nipples” in line 2 is considered to be directed to or encompass human organism. To avoid claim recitations that encompass a human organism, it is recommended to use the phrase "adapted to" or "configured to" when referring to portions of the human body.
Claim 11 recites the limitation of  “upper section of the user’s back” in line 3  is considered to be directed to or encompass human organism. To avoid claim recitations that encompass a human organism, it is recommended to use the phrase "adapted to" or "configured to" when referring to portions of the human body.
Claim 12 recites the limitation of  “upper section of the user’s back” in line 3 is considered to be directed to or encompass human organism. To avoid claim recitations that encompass a human organism, it is recommended to use the phrase "adapted to" or "configured to" when referring to portions of the human body.
Claim 13 recites the limitation of  “user’s nipples” in line 6 is considered to be directed to or encompass human organism. To avoid claim recitations that encompass a human organism, it is recommended to use the phrase "adapted to" or "configured to" when referring to portions of the human body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over BaronHong (Amazon -NPL) in view of Soerensen (CN101325930B). 
Regarding claim 1,  BaronHong discloses a men's (capable of wearing on a man) undergarment  to be worn by a user for covering at least the user's nipples, the undergarment being in the form of at least one protection band  having an upper edge, a lower edge and at least one intermediate portion  extending between said upper and lower edges to cover the nipples of the user, wherein, in an inner surface of the undergarment to be worn in contact with the skin of the user(Annotated Fig 1 below).
However, BaronHong is silent on having first non-slip means and second non-slip means , which are configured to come into contact with the skin of the user to stably restrain the undergarment on the section of the body of the user on which it is worn, wherein said first non-slip means  and said second non- slip means  extend respectively at or near said upper edge and said lower edge at least at: a level of a zone including the nipples; a zone comprised between nipples; or substantially at a level of an entire upper edge and lower edge of the undergarment . 
Moreover, the limitation “configured to come into contact with the skin of the user to stably restrain the undergarment on the section of the body of the user on which it is worn,” is a functional language and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  The garment of BaronHong is capable of performing the function as claimed.
Soerensen discloses a garment having first non-slip means and second non-slip means , wherein said first non-slip means and said second non- slip means  extend respectively at or near said upper edge and said lower edge (Fig 2A, top and bottom hem #50, Page 12, ¶-114 of PE2E translation). It is noted that silicon dot or a silicon pattern can be applied and located along  the elastic band #50 (top and bottom hem) on the side face facing the skin of the user. 
BaronHong and Soerensen are considered analogous art to the claimed invention because it is the same field of invention, undergarments; elastic band that can be worn on the upper body of the user. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify BaronHong’s undergarment to have first non-slip means and second non-slip means in order to provide comfort and the garment to keep intact with the skin of the user(gripping/ antiskid effect) ( Page 12, ¶-114 of PE2E translation). 
    PNG
    media_image1.png
    396
    1068
    media_image1.png
    Greyscale

Annotated Fig 1 of BaronHong (NPL)
Regarding claim 2, BaronHong as modified discloses the limitation of claim 1 as described above and further discloses comprising a single protection band extending so as to cover at least the nipples and chest section included in-between them (Annotated Fig 1 above shows the coverage in the nipples and chest section).
Regarding claim 3, BaronHong as modified discloses the limitation of claim 1 as described above and BaronHong further discloses wherein the undergarment is closed-ring shaped and also surrounds an upper section of the user's back (Annotated Fig 1 above; when the garment is worn on the body, it forms a closed ring shape like a loop; looping around the upper chest of the user).
Regarding claim 4, BaronHong as modified discloses the limitation of claim 3 as described above and BaronHong further discloses wherein the undergarment is in one piece, comprising a single protection band extending along nearly the entire undergarment (See Annotated Fig 1 above), or wherein the undergarment comprises at least one protection band and connecting means combined with said at least one protection band, for restraining the undergarment against the user's body.
Regarding claim 5, BaronHong as modified discloses the limitation of claim 3 as described above and BaronHong further discloses comprising joining means  for its ring closure, said joining means comprising a flat seam, fabric inserts, hooks (Annotated Fig 2 below), buttons or combinations thereof.

    PNG
    media_image2.png
    710
    921
    media_image2.png
    Greyscale

Annotated Fig 2 of BaronHong
Regarding claim 7,  BaronHong as modified discloses the limitation of claim 4 as described above and BaronHong further discloses wherein each protection band  and/or any connecting means  are made of an elastic fabric, wherein 
Regarding claim 8,  BaronHong as modified discloses the limitation of claim 1 as described above and Soerensen further discloses wherein the first and second non-slip means are made by bands made of a non-slip material comprised of: rubber, silicone rubber, a rubber that is of the antiallergic type or combinations thereof (Fig 2A, top and bottom hem #50, Page 12, ¶-114 of PE2E translation).It is noted that silicon dot or a silicon pattern on the can be easily elongated elastic band #50 (top and bottom hem). 
Regarding claim 9, BaronHong as modified discloses the limitation of claim 1 as described above as to be worn by a user, for covering at least the user's nipples. However, BaronHong as modified above doesn’t explicitly teach a method of production/making in steps, however it teaches capability of making/using in the same manner claimed.
BaronHong as modified further discloses the method comprising: a) arranging the at least one protection band having the upper edge, the lower edge and the at least one intermediate portion extending between the upper and lower edges to cover the user's nipples (Annotated Fig 1 above);
b) arranging the first non-slip means  and the second non-slip means  at a level of or near at least sections of said upper edge  and of said lower edge , said first and second non-slip means  comprising at least portions made of a material adapted to exert friction on the skin of the user in order to stably restrain the undergarment on the section of the body to which the undergarment is combined, in the inner surface  of the undergarment to be worn in contact with the skin of the user user's skin, at least at the protection band. (Fig 2A, top and bottom hem #50, Page 12, ¶-114 of PE2E translation of Soerensen). It is noted that silicon dot or a silicon pattern can be easily elongated elastic band #50 (top and bottom hem) on the side face facing the skin of the user. 
Moreover, the limitation “a material adapted to exert friction on the skin of the user in order to stably restrain the undergarment on the section of the body to which the undergarment is combined, in the inner surface  of the undergarment to be worn in contact with the skin of the user user's skin, at least at the protection band” is a functional language and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  The garment of modified BaronHong is capable of performing the function as claimed (Annotated Fig 1 above). 
Regarding claim 10, BaronHong as modified discloses the limitation of claim 9 as described above and Soerensen further discloses wherein the entire undergarment is obtained from a strip of linear elastic fabric (elastic band of BaronHong) with side siliconing, said siliconing being continuous or sectional (Page 12, ¶-114 of PE2E translation of Soerensen; silicon dot or a silicon pattern on the hem #50).
Regarding claim 11,  BaronHong as modified discloses the limitation of claim 9 as described above and BaronHong further discloses wherein the undergarment is closed-ring shaped for also surrounding an upper section of the user's back and wherein the undergarment is in one piece (Annotated Fig 1 above; when the garment is worn on the body, it forms a closed ring shape like a loop; looping around the upper chest of the user), comprising a single protection band extending along the entire undergarment and wherein the method further comprises: sewing two ends of the at least one protection band to each other by means of a flat seam or of combining said ends with joining means , said joining means (Annotated Fig 2 above, hooks), being: fabric inserts, hooks, buttons, or combinations thereof.
Regarding claim 12,  BaronHong as modified discloses the limitation of claim 9 as described above, and BaronHong further discloses wherein the undergarment is closed-ring shaped for also surrounding an upper section of the user's back (Annotated Fig 1 above; when the garment is worn on the body, it forms a closed ring shape like a loop; looping around the upper chest of the user), wherein the undergarment comprises at least one protection band  and wherein the method further comprises: combining connecting means  with ends of said at least one protection band, by means of flat seam and/or joining means (Annotated Fig 2 above, hooks) in the form of hooks, buttons or combinations thereof, for restraining said at least one protection band on the body of the user.


Alternative Rejection
Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 205125119 U) in view of Soerensen (CN101325930B). 
Regarding claim 1,  Huang discloses a men's (capable of wearing on a man) undergarment  to be worn by a user for covering at least the user's nipples, the undergarment being in the form of at least one protection band  having an upper edge , a lower edge  and at least one intermediate portion  extending between said upper and lower edges to cover the nipples of the user, wherein, in an inner surface  of the undergarment  to be worn in contact with the skin of the user.(Annotated Fig  3 below). 

    PNG
    media_image3.png
    389
    778
    media_image3.png
    Greyscale
 
Annotated Fig  3 of Huang

However, Huang is silent on having first non-slip means and second non-slip means , which are configured to come into contact with the skin of the user to stably restrain the undergarment on the section of the body of the user on which it is worn, wherein said first non-slip means  and said second non- slip means  extend respectively at or near said upper edge and said lower edge at least at: a level of a zone including the nipples; a zone comprised between nipples; or substantially at a level of an entire upper edge and lower edge of the undergarment 
Moreover, the limitation “configured to come into contact with the skin of the user to stably restrain the undergarment on the section of the body of the user on which it is worn,” is a functional language and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  The garment of Huang is capable of performing the function as claimed. 
Soerensen discloses a garment having first non-slip means  and second non-slip means , wherein said first non-slip means  and said second non- slip means  extend respectively at or near said upper edge and said lower edge at least at: a level of a zone including the nipples; a zone (the middle part of the band) comprised between nipples; or substantially at a level of an entire upper edge and lower edge of the undergarment  (Fig 2A, top and bottom hem #50, Page 12, ¶-114 of PE2E translation). It is noted that silicon dot or a silicon pattern can be easily applied and located along the elastic band #50 (top and bottom hem) on the side face facing the skin of the user. 
Huang and Soerensen are considered analogous art to the claimed invention because it is the same field of invention, undergarments; elastic band that can be worn on the upper body of the user. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Huang’s undergarment to have first non-slip means and second non-slip means (on the upper edge and lower edge sections) in order to provide comfort and the garment to keep intact with the skin of the user(gripping/ antiskid effect) ( Page 12, ¶-114 of PE2E translation). 
Regarding claim 2, Huang as modified discloses the limitation of claim 1 as described above and Huang further discloses comprising a single protection band extending so as to cover at least the nipples and chest section included in-between them (Annotated Fig 3 above shows the coverage in the nipples and chest section).
Regarding claim 3, Huang as modified discloses the limitation of claim 1 as described above and Huang further discloses wherein the undergarment is closed-ring shaped and also surrounds an upper section of the user's back (Annotated Fig 3 above; when the garment is worn on the body, it forms a closed ring shape like a loop; looping around the upper chest of the user).
Regarding claim 4,  Huang as modified discloses the limitation of claim 3 as described above and Huang further discloses wherein the undergarment is in one piece, comprising a single protection band extending along nearly the entire undergarment (See Annotated Fig 3 above, loop that covers the whole perimeter of the chest and back area of the user), or wherein the undergarment comprises at least one protection band and connecting means  combined with said at least one protection band, for restraining the undergarment against the user's body.
Regarding claim 5, Huang as modified discloses the limitation of claim 3 as described above and Huang further discloses comprising joining means for its ring closure, said joining means comprising a flat seam, fabric inserts, hooks , buttons or combinations thereof (Annotated Fig 3 above, #62 and 61).
Regarding claim 6, Huang as modified discloses the limitation of claim 1 as described above, and Huang further discloses wherein the protection band has a total height (H) in a cross-direction, for covering the nipples of the user without constituting an excessive encumbrance.
However, Huang doesn’t explicitly discloses having a total height between 45 mm and 70 mm. It appears that band of Huang would operate equally well with the claimed total height range (45mm to 70mm) since it appears to be a thin band (Fig 3) in order to especially protect the nipple area to avoid the direct friction of the jacket main body (Page 2, ¶-6 of PE2E translation). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang’s band to have a total height between 45 mm and 70 mm in order to minimize the size of the band inside the shirt just enough to cover the nipples area so that it can reduce bulkiness and user can comfortably wear both the band and the shirt together. Further, it has been held that where the general conditions are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation (see MPEP 2144.05).
Moreover, the limitation “for covering the nipples of the user without constituting an excessive encumbrance.” is a functional language and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  The garment of Huang is capable of performing the function as claimed.
Regarding claim 8,  Huang as modified discloses the limitation of claim 1 as described above and Soerensen further discloses wherein the first and second non-slip means are made by bands made of a non-slip material comprised of: rubber, silicone rubber, a rubber that is of the antiallergic type or combinations thereof (Fig 2A, top and bottom hem #50, Page 12, ¶-114 of PE2E translation).It is noted that silicon dot or a silicon pattern on the can be easily applied and located along the elastic band #50 (top and bottom hem). 
Regarding claim 9, Huang as modified discloses the limitation of claim 1 as described above as to be worn by a user, for covering at least the user's nipples. However, Huang as modified above doesn’t explicitly teach a method of production/making in steps, however it teaches capability of making/using in the same manner claimed.
Huang as modified further discloses the method comprising: a) arranging the at least one protection band having the upper edge, the lower edge and the at least one intermediate portion  extending between the upper and lower edges to cover the user's nipples (Annotated Fig 3 above);
b) arranging the first non-slip means  and the second non-slip means  at a level of or near at least sections of said upper edge  and of said lower edge , said first and second non-slip means  comprising at least portions made of a material adapted to exert friction on the skin of the user in order to stably restrain the undergarment on the section of the body to which the undergarment is combined, in the inner surface  of the undergarment to be worn in contact with the skin of the user user's skin, at least at the protection band. (Fig 2A, top and bottom hem #50, Page 12, ¶-114 of PE2E translation of Soerensen). It is noted that silicon dot or a silicon pattern can be easily applied and located along the elastic band #50 (top and bottom hem) on the side face facing the skin of the user. 
Moreover, the limitation “a material adapted to exert friction on the skin of the user in order to stably restrain the undergarment on the section of the body to which the undergarment is combined, in the inner surface  of the undergarment to be worn in contact with the skin of the user user's skin, at least at the protection band” is a functional language and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  The garment of modified Huang is capable of performing the function as claimed (Annotated Fig 3 above). 
Regarding claim 10, Huang as modified discloses the limitation of claim 9 as described above and Soerensen further discloses wherein the entire undergarment is obtained from a strip of linear elastic fabric (the band of Huang) with side siliconing, said siliconing being continuous or sectional (Page 12, ¶-114 of PE2E translation of Soerensen; silicon dot or a silicon pattern on the hem #50).
Regarding claim 11,  Huang as modified discloses the limitation of claim 9 as described above and Huang further discloses wherein the undergarment is closed-ring shaped for also surrounding an upper section of the user's back and wherein the undergarment is in one piece (Annotated Fig 3 above; when the garment is worn on the body, it forms a closed ring shape like a loop; looping around the upper chest of the user), comprising a single protection band extending along the entire undergarment and wherein the method further comprises: sewing two ends of the at least one protection band to each other by means of a flat seam or of combining said ends with joining means , said joining means being: fabric inserts, hooks, buttons, or combinations thereof (Annotated Fig 3 above, #62 and 61).
Regarding claim 12,  Huang as modified discloses the limitation of claim 9 as described above, and Huang further discloses wherein the undergarment is closed-ring shaped for also surrounding an upper section of the user's back (Annotated Fig 3 above; when the garment is worn on the body, it forms a closed ring shape like a loop; looping around the upper chest of the user), wherein the undergarment comprises at least one protection band  and wherein the method further comprises: combining connecting means  with ends of said at least one protection band, by means of flat seam and/or joining means (Annotated Fig 3 above, see #61 and 62) in the form of hooks, buttons or combinations thereof, for restraining said at least one protection band on the body of the user.
Regarding claim 13, Huang as modified discloses the limitation of claim 9 as described above, and Huang further discloses wherein the undergarment comprises a single protection band and wherein the method further comprises: removing sections of an intermediate portion comprised between the first non-slip means and the second non-slip means; said sections are intended not to come into contact with the nipples of the user. (Annotated Fig 3 above shows the sweat-absorbing cloth bed of material 4 covers the intermediate portion in the front of the band is considered as removing sections (as sweat-absorbing cloth 4 is removably connected to the band) of an intermediate portion not to come into contact with the nipples of the user)
Moreover, the limitation “sections are intended not to come into contact with the nipples of the user” is a functional language and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  The garment of modified Huang is capable of performing the function as claimed (Annotated Fig 3 above). 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- US 20140068833 A1 by Abasova a method of protecting the thighs utilizing an inventive garment to prevent inflammations of the skin between the thighs comprises wearing a garment with first portions of the elastic tubular member which have a first thickness. Second portions of the elastic tubular member have a second thickness greater than the first thickness. The first and second portions of the elastic member have an elastic characteristic in a circumferential direction. The first and second portions of the elastic member are interspersed along the surface of the garment to promote the exposure of the thighs underneath the garment to the n of air. A first gripping member or members is disposed along the inner circumference of the tubular member proximate the top of the tubular member. A second gripping member or members disposed along the inner circumference of the tubular member proximate the bottom of the tubular member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280.  The examiner can normally be reached on M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIN HTWE OO/
Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732